Citation Nr: 1034867	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-42 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent 
for shell fragment wound, right leg.

3.  Entitlement to a compensable disability rating for 
ulceration, dorsum, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2003, a statement of the case 
was issued in October 2004, and a substantive appeal was received 
in December 2004.

The Veteran testified at a Board hearing in May 2010.  A 
transcript of that hearing is of record.

The Board notes that the Veteran initiated a separate appeal of 
two additional issues, but they are not currently before the 
Board.  A November 2009 statement of the case addresses the 
issues of entitlement to service connection for adenocarcinoma of 
the stomach and peripheral neuropathy of the lower extremities.  
The indication from the Veteran's representative during the May 
2010 Board hearing that the Veteran desires to perfect an appeal 
on those claims was not timely to serve in any manner to perfect 
such an appeal in this case.  The Board notes that VA has made no 
indication to the Veteran, including at the Board hearing, that 
these two additional issues have been perfected for appellate 
review.  No timely substantive appeal was ever received to 
perfect an appeal of those issues.  Therefore, those issues are 
not currently on appeal and the Board does not have jurisdiction 
to consider them at this time.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  However, in 
the present case, the Veteran has already been awarded a TDIU, 
effective from May 7, 2003.  


FINDINGS OF FACT

1.  The evidence reflects that the Veteran's service-connected 
PTSD has been productive of a disability picture generally 
characterized by occupational and social impairment, with 
deficiencies in most areas; the evidence shows that the pathology 
did not more nearly approximate a disability picture featuring 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

2.  The Veteran's residuals of shell fragment wound, right leg, 
are manifested by moderate muscle disability; they are not 
manifested by moderately severe muscle disability with through 
and through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
scarring, loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, or 
significant impairment revealed upon test of strength.

3.  From July 15, 2003, to October 4, 2007, the scar on the right 
calf associated with the service-connected shell fragment wound, 
right leg, was painful.

4.  The Veteran's residuals of ulceration, dorsum, right foot, 
are not shown to manifest in scarring that is deep (associated 
with underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.); not 
shown to be affecting an area or areas of 144 square inches (929 
sq. cm.) or greater; not shown to be unstable; not shown to be 
painful on examination; and is otherwise not shown to manifest in 
further compensable limitation of function of an affected part.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
injury to muscle group XI as a residual of a shell fragment wound 
to the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 including 
Diagnostic Code 5311, 4.118, including Diagnostic Codes 7801-7805 
(2009). 

3.  From July 15, 2003, to October 4, 2007, the criteria for a 
separate 10 percent rating for a scar of the right calf 
associated with the service-connected shell fragment wound, right 
leg, is warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 including Diagnostic Code 7804 
(2009). 

4.  The criteria for a compensable disability rating for 
residuals of ulceration, dorsum, right foot,  have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in May 2003.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the July 2003 RO rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in April 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of this case, as evidenced by 
the November 2009 supplemental statement of the case.  The notice 
was therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service 
treatment records and post-service VA reports, have been 
obtained.  The Veteran has been afforded multiple VA examinations 
to evaluate his disability in this appeal; the pertinent July 
2003 and October 2007 VA examination reports are of record.  The 
Board notes that the VA examination reports of record contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent features of the disability on appeal to provide 
probative medical evidence adequately addressing the issues on 
appeal.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran seeks increased disability ratings for PTSD, for a 
shell fragment wound of right leg, and for ulceration of the 
dorsum of the right foot.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

PTSD

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, as set forth at 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as the 
following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the 
PTSD issue, the Global Assessment of Functioning (GAF) scale 
reflects the psychological, social and occupational functioning 
under hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM- IV).  See also Carpenter v. 
Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 31 and 40 is reflective of some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family, and is unable to work); a GAF between 41 and 50 is 
reflective of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment social, occupational, or school functioning (no 
friends, unable to keep a job); a GAF between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships. 

The Board notes that during the course of this appeal, the RO 
granted assignment of a 70 percent disability rating for PTSD 
effective from the date of the Veteran's claim for increase.  The 
Board thus turns its attention to the question of whether any 
rating in excess of 70 percent is warranted for the period on 
appeal.

A July 2003 VA fee-basis psychiatric examination report is of 
record.  The Veteran reported chronic, recurrent, and current 
nightmares and flashbacks about his traumatic experiences in the 
Vietnam War.  The Veteran reported hypervigilance and a startle 
response.  He reported diminished participation in leisure 
activities, social withdrawal, and past abuse of alcohol and 
illicit drugs to help him cope with stress from the Vietnam War.  
He reported chronic irritability, short temper, poor sleep, and 
poor concentration.  The examiner found that the Veteran was well 
nourished and fairly groomed, cooperative, making fair eye 
contact, and had normal psychomotor activity.  The examiner 
characterized the Veteran as dysphoric with a moderately 
constricted affect.  The Veteran did not relate delusions of 
persecution, delusions of grandeur, or first rank symptoms.  The 
Veteran did not relate suicidal or homicidal ideation.

The Veteran's thought process was linear and goal directed 
without flight of ideas.  He did not appear to be distracted by 
any auditory or visual hallucinations or flashbacks during the 
evaluation.  The examiner found that the Veteran was alert and 
oriented times four with intact registration of 'flag, ball, 
tree.'  Immediate memory with interruption was one out of three.  
Concentration was grossly intact, but the Veteran made several 
mistakes with respect to serial threes from 20.  The Veteran 
misspelled the word 'world,' but correctly reversed the his 
misspelled version of the word (spelling 'wrold' and inverting it 
to 'dlorw').  The examiner found the Veteran's recent and remote 
memory to be largely intact, citing the Veteran's ability to give 
a psychiatric history.  The examiner's evaluation of insight and 
judgment noted that the Veteran appeared to have realistic plans 
of self care, but  noted that the Veteran indicated he would 
leave a stamped and addressed envelope where he found it.  The 
examiner's evaluation of intellectual function revealed that the 
Veteran could correctly identify the capital of California, 
identify the correct number of states in the U.S., could abstract 
from an analog, could make change, and displayed a fair 
vocabulary.  The Veteran was unable to interpret a proverb.  The 
examiner found that the Veteran was capable of managing his 
funds.

The July 2003 VA fee-basis psychiatric examiner confirmed a 
diagnosis of PTSD and assigned a GAF of 50.

A September 2006 letter signed by a VA psychiatrist and a VA 
psychologist discusses the Veteran's pertinent treatment at VA 
facilities.  This letter discusses, most pertinently, that the 
Veteran displays considerable emotional distress arising from the 
traumatic nature of his war-related experiences and associated 
guilt.  The letter describes episodes of depression so severe 
that he has contemplated death and attempted suicide because of 
disturbing, vivid nightmares related to traumatic events from 
combat.  Chronic depression and anxiety were noted to have 
compelled behavior that has been self-defeating and harmful to 
interpersonal relationships.  The letter notes experiences of 
intrusive thoughts and feelings of depression and anxiety which 
interfere with daily activities; the letter notes several 
occasions in which he has experienced panic attacks.  A GAF score 
not exceeding 41 was indicated.

An October 2007 VA psychiatric examination report is also of 
record, and presents pertinent findings in this case.  The 
Veteran reported one nightmare per week, almost daily flashbacks, 
startling easily, difficulty controlling temper, and extreme fear 
especially at night.  He described insomnia and that gunshots 
cause extreme fear.  He reported depression and suicidal 
ideation.  The Veteran also described having difficulty 
concentrating, being socially isolated without any friends, 
having no interests other than watching television, having a 
history of two suicide attempts in the 1980s, and having a 
history of one incident of violence/assaultiveness in 2003.

The psychiatric examination findings indicate that the Veteran 
was appropriately groomed and dressed, had unremarkable 
psychomotor activity, unremarkable speech, and a cooperative but 
hostile attitude to the examiner.  The Veteran's mood was 
anxious, hopeless, fearful, and labile.  Attention was intact and 
the Veteran performed serial 7s and was able to spell a word 
forwards and backwards.  The Veteran was oriented as to person, 
time, and place.  Thought process and thought content were 
unremarkable.  There were no delusions.  The Veteran's judgment 
was assessed as able to understand the outcomes of behavior.  
Intelligence was average, and the Veteran had insight in 
understanding that he has a problem.  A sleep impairment was 
discussed.  The Veteran was found to not have inappropriate 
behaviors or obsessive/ritualistic behaviors.  He interpreted 
proverbs appropriately.  The Veteran did have a noted pattern of 
panic attacks once per month.  The Veteran also had the presence 
of homicidal thoughts, having thought of hurting people when he 
is upset but being able to alleviate those thoughts by speaking 
with someone in his PTSD program.  The Veteran also indicated 
occasional suicidal thoughts, once or twice per month but with no 
plans to harm himself.  Impulse control was noted to be good.  No 
episodes of violence were noted.  The Veteran's isolation to 
avoid triggers of violence was noted.  The examiner found that 
the Veteran was able to maintain minimum personal hygiene.  
Remote and recent memory were normal, but immediate memory was 
mildly impaired.

The October 2007 report discusses that the Veteran still suffered 
from nightmares and flashbacks on a regular basis several times 
per month.  It further discussed that the Veteran lacks patience 
and is irritable.  The Veteran's isolation helped him to avoid 
outbursts.  The examiner characterized the symptoms as featuring 
recurrent and intrusive distressing recollections of the event, 
and recurrent distressing dreams of the event.  The report also 
discusses the Veteran's intense psychological distress at 
exposure to internal or external cues resembling aspects of the 
event, with physiological reactivity as well.  The report 
discusses the Veteran's persistent avoidance of pertinent 
stimuli, with markedly diminished interest or participation in 
significant activities and feelings of detachment and 
estrangement from others.  The report discusses persistent 
symptoms of increased arousal, with sleep impairment, outbursts 
of anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The examiner confirmed the 
diagnosis of PTSD and assigned a GAF of 45.

The Veteran's hearing testimony further advanced his description 
of symptoms reflected in his previous reports of symptomatology 
to the VA psychiatric examiners.  The Veteran described being 
isolated and unable to participate in social activities or 
maintain family relationships; he also described that he feels 
unable to sleep near a window.

The Board finds that the preponderance of the evidence is against 
a finding that the criteria for a schedular 100 percent rating 
for PTSD have been met in this case.  There is no evidence of 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for the 
names of close relatives, his own occupation, or his own name. 
There are indications of suicidal and homicidal thoughts, but 
these are contemplated by the currently assigned disability 
rating; the evidence does not show that the Veteran is a 
persistent danger of hurting self or others.  There is also no 
evidence of intermittent inability to perform the activities of 
daily living.  The evidence does not otherwise show symptoms of 
such severity as to most nearly match the level of disability 
contemplated by the criteria for a 100 percent disability rating; 
the disability picture presented by the evidence most nearly 
approximates the level of severity contemplated by the 70 percent 
disability rating currently assigned.

Shell fragment wound, right leg

The Veteran also seeks a disability rating in excess of 10 
percent for his service-connected residuals of shell fragment 
wound to the right leg.

Evaluation of residuals of shell fragment wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2009).  In 
considering the residuals of such injuries, it is essential to 
trace the medical-industrial history of the disabled person from 
the original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the effect 
of, treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2009).

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through and through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed, and adherent scars indicating wide damage to muscle 
groups in missile track, and indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in wound 
area.  Also, muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- ray 
evidence of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile; (B) 
adhesion of scar to one of the long bones, scapula, pelvic bone, 
sacrum, or vertebrae, with epithelial sealing over the bone, 
rather than true skin covering in an area where bone is normally 
protected by muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing group 
of muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The Board notes that the evidence discussed below reveals that 
the Veteran's symptom complaints feature problems with his right 
ankle.  Under the provisions of Diagnostic Code 5271, a 10 
percent rating is warranted when the ankle has moderate 
limitation of motion and a 20 percent rating is warranted when 
the ankle has marked limitation of motion.  Full range of motion 
of the ankle is from zero to 20 degrees dorsiflexion and from 
zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The only other Diagnostic Code allowing for a higher evaluation 
for an ankle is Diagnostic Code 5270.  This regulatory provision 
requires ankylosis of the ankle.  A 30 percent rating is 
warranted with ankylosis between 30 degrees and 40 degrees in 
plantar flexion or between 0 degrees to 10 degrees in 
dorsiflexion.  A 40 percent rating is warranted with ankylosis 
more than 40 degrees plantar flexion, more than 10 degrees 
dorsiflexion, or with abduction, adduction, inversion or eversion 
deformity.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The Veteran's service-connected residuals of a shell fragment 
wound to the right leg are currently evaluated as 10 percent 
disabling.  As explained in a July 2003 rating decision, this 
evaluation was awarded under the criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  To the extent that rating criteria 
pertaining to scarring may also be for consideration in this 
case, the Board has discussed and applied those rating criteria 
in the section focused upon scarring, below.  Diagnostic Code 
5311 pertains to impairment of Muscle Group XI, which encompasses 
the posterior and lateral crural muscles and the muscles of the 
calf, and their functions include propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
Under the rating criteria of Diagnostic Code 5311, a slight 
disability warrants a noncompensable rating, a moderate 
disability warrants a 10 percent rating, a moderately severe 
disability warrants a 20 percent rating, and a severe disability 
warrants a 30 percent rating.

A July 2003 VA examination report is of record, and this report 
presents pertinent competent medical findings relevant to this 
issue.  This report discusses the Veteran's history of high 
velocity shrapnel trauma to the distal aspect of the right lower 
extremity in the calf; the injury was deep penetrating, and the 
Veteran was hospitalized in Japan for one-and-a-half months.  

The July 2003 VA examination report shows that the Veteran 
described that his current symptom of this disability was that 
his ankle joint fatigues more easily than normal, and that there 
was impairment of coordination, weakness, and constant pain.  The 
Veteran described having difficulty with running, walking, and 
standing for an extended period of time.  The Veteran expressed 
that he is unable to keep up with normal work requirements, 
although the Veteran was not working at that time.  The Veteran 
reported that the injury did not result in prolonged infections, 
intramuscular scarring or adhesion to the bone or soft tissue 
structure.  Physical examination notes indicate that the Veteran 
walked with a cane, gait was mildly antalgic (favoring the 
right), and the Veteran was able to walk across the room without 
the cane.

With regard to the muscle group at issue, there was no evidence 
of exit wound, no evidence of loss of deep fascia or loss of 
muscle substance.  There was evidence of mild impairment of the 
muscle tone with muscle power 4/5.  The muscle group involved 
could move the joint independently but was limited by pain, easy 
fatigability, and weakness.  There was no evidence of impairment 
of coordination.  There was evidence of tendon damage, mostly on 
the right ankle tendon.  There was no evidence of nerve damage.  
The muscle group involved was confirmed to be Group XI, posterior 
and lateral muscles of the leg.

Physical inspection of the right ankle revealed evidence of 
painful motion.  There was no evidence of redness, heat, 
swelling, effusion, drainage, abnormal motion, or instability.  
There was evidence of weakness.  Active dorsiflexion was to 20 
degrees, including with consideration of the pain; movement 
against gravity was to 20 degrees.  Active plantar flexion was to 
30 degrees, including with consideration of the pain; movement 
against gravity was to 30 degrees.  The examiner expressly 
contemplated DeLuca factors in these findings, and found that the 
range of motion was limited by pain, weakness, and lack of 
endurance with pain having the major functional impact (as 
reflected in the findings above).  Motion was not limited by 
fatigue or incoordination.  The July 2003 VA examination report 
also shows that x-rays revealed a foreign body in the soft 
tissues of the right leg.  

An October 2007 VA examination report is also of record, and also 
presents competent medical findings pertinent to this issue.  
This report discusses that the shrapnel wound to the right leg is 
shown to involve the right calf and muscle group XI, with right 
ankle and tendon involvement.  The report shows that the Veteran 
described the in-service injury, that he was Medivac'd to Japan, 
and that he developed a wound infection and a second surgery was 
done (incision and drainage).  The Veteran was eventually 
returned to his unit, and has worked several jobs since 
discharge.  Physical examination concerning the right calf muscle 
revealed gastrocnemius muscle intact with no muscle atrophy or 
evidence of loss of function.  There was no loss of tissue, 
adhesions, tendon damage, bone or joint damage.  There was no 
impaired muscle tone or strength.  Strength was 5/5 on 
dorsiflexion and plantar flexion.  There was no weakness, fatigue 
or impaired coordination.  There was diminished sensation to 
light touch and pinprick.

The October 2007 VA examination report further shows that the 
Veteran was not using ambulatory aids, and had a slightly 
antalgic gait with no use of special orthopedic shoes, ankle 
braces, or orthotics.  There was no erythema, ecchymosis, masses, 
atrophy, callosities, ulcerations or unusual shoe wear pattern.  
The Achilles heel was normally aligned with no pronation or 
suppination.  There was no edema or soft tissue swelling on the 
feet or ankles, no evidence of inflammation or trauma. There was 
tenderness to palpation of the right lateral malleolus (ankle), 
but with no crepitus and no evidence of ankle effusions.  Range 
of motion testing revealed fully normal ranges of motion in all 
respects, including with 10 repetitions without rest or stopping 
because of fatigue or pain.  The examiner expressly discussed 
DeLuca, and found that range of motion in the ankle and feet were 
not limited by pain, weakness, fatigue, lack of endurance, gross 
incoordination, or excessive or awkward motion.  There was no 
atrophy or ankylosis in the right ankle or foot.  Muscle strength 
and deep tendon reflexes were fully normal with no abnormalities 
noted.  X-rays revealed large shrapnel visible mid leg, overlying 
the tibia.  There was no evidence of acute right ankle osseous 
injury. 

The October 2007 VA examination report does indicate that the 
Veteran had diminished sensation reveled in peripheral nerve 
testing.  However, the Board notes that the examiner found that 
the Veteran has a separate pathology of distal bilateral lower 
extremity polyneuropathy which "is caused by or a result of 
alcoholic polyneuropathy."  This finding is consistent with 
other indications on the same subject in the VA treatment 
records, including a June 2000 VA treatment record which 
addresses this matter specifically.
 
The Board has also considered the information contained in the 
Veteran's service treatment records in its analysis of this 
issue.  A May 1967 service treatment report documents chronic 
ulceration of the dorsum of the right foot with notation of pain 
and swelling of the right ankle supposedly stemming from the 
fragment present in the right leg; the treating physician did not 
see any connection between the fragment and the swelling, but 
acknowledged that there may be pain and some limitation on 
prolonged walking or carrying weight.  An October 1967 service 
treatment report further confirms the presence of a metallic 
fragment in the Veteran's right leg.  A February 1968 service 
treatment report shows slight swelling over the old wound with no 
inflammation and no loss of motion; pain was noted to be 
associated with long walks or extreme cold.  None of the 
information in the service treatment records otherwise adds to 
the details of the shell fragment wound that are documented in 
the VA examination reports discussed above.

The Board also notes that the Veteran's VA treatment records 
include references to complaints of pain and numbness in his feet 
and lower legs.  However, as best summarized in a June 2000 VA 
treatment report, the pain and numbness is bilateral, started in 
the mid 1990's, and was specifically diagnosed as peripheral 
neuropathy "most likely due to h/o EtOH abuse."  Thus, the 
Board finds that these indications do not suggest any additional 
aspect of deficit associated with the service-connected pathology 
at issue.

The Board finds that the preponderance of the evidence is against 
a finding that the criteria for a rating in excess of 10 percent 
for shell fragment wound, right leg, have been met in this case.  
The evidence does not show moderately severe muscle disability 
with through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular scarring, loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound side, 
or significant impairment revealed upon test of strength.  The 
right ankle is shown to not be ankylosed nor is it markedly 
limited in motion, including with consideration of functional 
limitation.  

Ulceration, dorsum, right foot, and scarring associated with 
service-connected right foot and right calf disabilities

The Veteran seeks a compensable rating for ulceration, dorsum, 
right foot.  Additionally, the Board has given consideration to 
whether any additional disability rating may be warranted in 
connection with the scarring associated with the shell fragment 
wound of the right leg discussed above; both matters feature 
consideration of the same rating criteria for scarring and 
disability of the skin.

The RO has assigned a noncompensable rating for the ulceration, 
dorsum, right foot, under the provisions of Diagnostic Code 7805 
for scars.  The Board must also consider other applicable codes.  
VA promulgated new regulations for rating scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  As the Veteran filed his current claim 
for a higher rating in May 2003, the new regulations are 
applicable.

Under the new criteria for Diagnostic Code 7801, a 10 percent 
rating is assigned for a scar on other than the head, face or 
neck, that is deep (associated with underlying soft tissue 
damage) or that causes limited motion with area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is 
awarded if the area or areas exceeding 12 square inches (77 sq. 
cm.); a 30 percent rating is warranted for area or areas 
exceeding 72 square inches (465 sq. cm.); and a 40 percent rating 
is warranted for area or areas exceeding 144 square inches (929 
sq. cm.).  Under Diagnostic Code 7802, if a scar on other than 
the head, face or neck is superficial (not associated with soft 
tissue damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial and 
unstable (involving frequent loss of covering of skin over the 
scar) scar will be assigned a maximum 10 percent rating under 
Diagnostic Code 7803.  Similarly, a scar that is superficial and 
painful on examination will be assigned a maximum 10 percent 
rating under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 
provides that a scar may also be evaluated based on limitation of 
function of the affected part.

The Board notes that effective October 23, 2008, VA amended 
criteria for rating the skin so that it more clearly reflects 
VA's policies concerning the evaluation of scars.  Specifically, 
these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 and apply to all applications for benefits received by 
VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 
(September 23, 2008).  As the Veteran's claim was received prior 
to this date, these amendments are not applicable.

The July 2003 VA examination report of record contains skin 
examination findings focused upon the disabilities on appeal.  
The July 2003 VA examination report shows, in pertinent part, 
that the Veteran had a 4 cm scar on the right distal calf.  The 
scar was soft and depressed.  There was evidence of mild 
hypopigmentation, which was less than 6 square inches.  There was 
evidence of tenderness.  There was no evidence of instability, 
tissue loss or keloid formation.  There was no evidence of 
hyperpigmentation.  There was no evidence of burn scar.

The July 2003 VA examination report also states that the Veteran 
had a 1 x 1 centimeter, nondisfiguring scar on the right foot.  
The scar was blank with the skin.  The scar was soft and 
nontender.  There was no evidence of disfigurement, ulceration, 
adherence, drainage or exudates.  There was no evidence of 
functional limitation of inflexibility.  There was no evidence of 
hypopigmentation or hyperpigmentation.  There was no evidence of 
instability or tissue loss.  There was no evidence of keloid 
formation.  There was no evidence of skin breakdown, abnormal 
texture or limitation of motion.  There was no evidence of burn 
scar.

The July 2003 VA examiner's final diagnostic discussion, in 
pertinent part, summarized that there was evidence of 
nondisfiguring scars.  The scar on the distal calf was tender.  

The October 2007 VA examination report also contains skin 
examination findings focused upon the disabilities on appeal.  
With regard the right calf scarring, there were two small scars 
on the inferior, posterior right calf.  The first scar measured 
3.5 cm by 1.0 cm, and the second measured 2.0 cm x 0.5 cm.  Both 
scars were hypopigmented and slightly scaly.  There was no 
adherence to underlying tissues.  The scars were stable, with no 
ulcerations or skin breakdown.  The scars were superficial with 
no elevation or depression of the surface contour of the scars on 
palpation.  There was no tenderness on palpation of the scars, 
and no fibrosis.  There was no inflammation, induration, 
inflexibility, contractures, edema, or keloid formation.  There 
was no limitation of motion or function caused by the scars.

With regard to the Veteran's feet, the report shows that there 
was no erythema, ecchymosis, masses, atrophy, callosities, or 
ulcerations.  The skin on the feet demonstrated interdigital 
macerations with superficial white scales in a moccasin-type of 
distribution on both feet.  The Veteran was diagnosed with 
chronic tinea pedis and onychomycosis of bilateral feet; service 
connection is not in effect for these diagnoses and no additional 
new indications regarding any service-connected skin disease of 
the right foot were found.

None of the evidence of record presents indications of current 
disabling manifestations of ulceration, dorsum, right foot, to 
warrant a compensable disability rating.  Further, the Board 
finds that none of the scarring shown in the pertinent areas of 
the right foot meet any criteria for a compensable disability 
rating in this case.  There is no indication of scarring 
associated with underlying soft tissue damage.  There is no 
indication of scarring associated with limited motion with area 
or areas exceeding 6 square inches (39 sq. cm.).  There is no 
evidence of superficial scarring affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  There is no evidence 
of scar instability.  The right foot scar is not shown to be 
painful.

The Board acknowledges that the July 15, 2003 VA examination 
report suggests that one of the Veteran's scars (on the calf) was 
tender at that time.  However, the more recent October 4, 2007 VA 
examination report specifically indicates that the Veteran's 
scars were not tender to palpation at that time.  The Board 
believes these findings warrant a separate 10 percent rating for 
the right calf scar from July 15, 2003, to October 4, 2007.  
Hart.  However, as the scar is not shown to be painful as of the 
October 4, 2007, examination, a separate 10 percent rating is not 
warranted from that date. 

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disabilities on appeal in this case.  
The evidence features the Veteran's statements, VA examination 
reports, and medical evidence presenting professional medical 
impressions, clinical quantifications and qualitative 
assessments, and the Veteran's own account of symptom details.  
The VA examination reports specifically document and address the 
Veteran's symptom complaints, document the pertinent specialized 
clinical findings, and present competent medical examiners' 
assessments of the disabilities informed by direct interview and 
inspection of the Veteran together with consideration of the 
pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional medical records.  
The Board finds that none of the evidence of record probatively 
contradicts the findings discussed above, nor does any of the 
evidence of record otherwise probatively show that the criteria 
for any increased ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been more 
severely disabling than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the Veteran's experience with psychiatric and 
emotional difficulties, pain, and difficulties experienced with 
his right calf and right foot.  However, the preponderance of the 
most probative evidence does not support assignment of any 
increased rating in this case because the most probative medical 
evidence indicates that the criteria for assignment of higher 
ratings have not been met.  In this case, the competent medical 
evidence offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal.  The Board accepts the 
Veteran's testimony regarding his symptoms, but relies upon the 
competent medical evidence with regard to the specialized 
determinations and quantifications of clinical features.  The lay 
testimony has been considered together with the probative medical 
evidence clinically evaluating the severity of the pertinent 
disability symptoms.  The preponderance of the most probative 
evidence does not support assignment of any increased rating in 
this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is before the Board.  During the course of 
this appeal, the Veteran's claim of entitlement to TDIU was 
adjudicated and fully granted in a February 2008 rating decision.  
The Veteran has made no contentions raising any basis for 
challenging the findings in the RO's grant of entitlement to 
TDIU.  Thus. no question concerning entitlement to TDIU is before 
the Board.


ORDER

A separate 10 percent rating for the scar of the right calf 
associated with the service-connected shell fragment wound, right 
leg, is warranted from July 15, 2003, to October 4, 2007.  To 
this extent, the appeal is granted, subject to laws and 
regulations governing payment of VA monetary benefits. 

Entitlement to a rating in excess of 70 percent for PTSD is not 
warranted.  Entitlement to a rating in excess of 10 percent for 
shell fragment wound, right leg, is not warranted.  Entitlement 
to a compensable rating for ulceration, dorsum, right foot, is 
not warranted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


